Title: To George Washington from Charles Cotesworth Pinckney, 24 May 1788
From: Pinckney, Charles Cotesworth
To: Washington, George



Dear General,
Charleston [S.C.] May 24th 1788

South Carolina has ratified the fœderal Constitution. Our Convention assembled the 12th Instant, & yesterday the vote of ratification was taken—149 Ayes—& 73 Noes—I enclose you a list of the Members who voted on each side. You will be pleased to find that the names you are best acquainted with, were in

favour of the Constitution, and that those who were against it, have declared they would do all in their power to reconcile their Constituents to its adoption, and would exert themselves in its support.
Mrs Pinckney joins me in tendering our best respects to Mrs Washington & yourself, & to Major Washington & his Lady, & I remain with sincere gratitude for all your favours, Your devoted & affectionate humble Sert

Charles Cotesworth Pinckney


Major Butler out of a principle of delicacy too refined, declined serving in the State Convention, you will not therefore see his Name among the Yeas or Nays.

